Judgment of conviction rendered December 11, 1968 on defendant’s plea of guilty of unlawfully possessing a depressant and stimulant drug as a misdemeanor, and certifying defendant on her admission of addiction to the Narcotic Addiction Control Commission for a period not to exceed 36 months,K unanimously reversed on the law, and on the consent of the District Attorney, and the defendant remanded for resentenee. The defendant was sentenced under section 208 of the Mental Hygiene Law providing for an examination under section 207 thereof, which by its provision is applicable to violations committed after April 1, 1967. It appears that defendant’s violation was committed prior thereto. Accordingly, the certification of defendant to Narcotic Addiction Control Commission was unauthorized. Concur — Capozzoli, J. P., Nunez, McNally, Steuer and Tilzer, JJ.